Title: From John Adams to Samuel Cooper, 6 December 1780
From: Adams, John
To: Cooper, Samuel


     
      Sir
      Amsterdam Decr. 6. 1780
     
     I have received your very agreable Letter of the 8th of September.
     Nothing could give me more Satisfaction than to learn the peaceable Establishment of the New Constitution. I Sincerely wish Mr. Hancock happy in his important office. Much will depend upon the Wisdom and Firmness of the first Governor, and much upon the Impartiality, and Liberality with which he hearkens to the Advice of Such, as have Abilities and Dispositions to give the best. There are Characters, in the Massachusetts very able, if they draw together, to conduct the State through every Perplexity and Danger: but if any little or great Animosities should estrange them from each other, the Consequences will be disagreable. They may be very pernicious.
     I am impatient to see the Lists of Council, senate, and Assembly. The Attention of Nations is turned to the Massachusetts more than ever. That Commonwealth has a great Trust in its Hands, and I hope will be able to give a good Account of it. It has hitherto answered the highest Expectations.
     Their high mightinesses have at length determined to acceed to the armed Neutrality. The K. of Prussia, will acceed to it. It is believed that his Letters to the Prince of Orange, induced his most serene highness to relax his opposition, because it is Supposed that he had Influence enough to have prevented the Republick from acceeding if he had been determined. At present however, the Dutch are much intimidated. They are afraid of every Thing. But above all Things, of giving Us a Credit.
     As to Peace there is not a Thought nor a Word Spent about it. The War will last Several Years. If America were to seek Peace or even Reconciliation, and even if France would consent that she should, Great Britain would grant her no other Terms than unlimited Submission. Depend upon it, there never was more Malice, or deceit, nor more wicked Designs than that whole Nation entertains against Us at this moment.
     Adieu.
    